 



Exhibit 10.3
Initial Grant
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE PROGRESS SOFTWARE CORPORATION
2008 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:
No. of Option Shares:
Option Exercise Price per Share: $
Grant Date:
Expiration Date:
          Pursuant to the Progress Software Corporation 2008 Stock Option and
Incentive Plan as amended through the date hereof (the “Plan”), Progress
Software Corporation (the “Company”) hereby grants to the Optionee named above,
who is a Director of the Company, an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $.01 per share, of the Company (the “Stock”)
at the Option Exercise Price per share specified above subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended.
          1. Exercisability Schedule. This Stock Option shall be vested and
exercisable on the Grant Date with respect to ___of the Stock Option and the
balance of the Stock Option shall be exercisable in ___equal monthly increments
commencing on the first day of the month immediately following the Grant Date.
          Notwithstanding the foregoing, in the event of a Sale Event, this
Stock Option shall become immediately exercisable in full, whether or not
exercisable at such time.
          2. Manner of Exercise.
               (a) From time to time on or prior to the Expiration Date, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
          Payment of the purchase price for the Option Shares may be made by
check or any other form of payment that is permitted by Section 5(e) of the
Plan.
               (b) The shares of Stock purchased upon exercise of this Stock
Option shall be transferred to the Optionee on the records of the Company or of
the transfer agent upon compliance to the satisfaction of the Administrator with
all requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

 



--------------------------------------------------------------------------------



 



               (c) Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.
          3. Termination as Director. If the Optionee ceases to be a Director of
the Company, the portion of the Stock Option that is not exercisable at such
time shall immediately terminate, and the period within which to exercise the
portion of the Stock Option that is exercisable at such time may be subject to
earlier termination as set forth below:
               (a) Termination by Reason of Death. If the Optionee ceases to be
a Director by reason of the Optionee’s death, this Stock Option shall become
fully vested and exercisable and may be exercised by his or her legal
representative or legatee for a period of 24 months from the date of cessation
of service as a Director or 10 days after the end of the blackout period in
effect during such post-termination period, if later; provided, however, that
this Stock Option shall nevertheless expire on the Expiration Date, if earlier.
               (b) Termination by Reason of Cause. If the Optionee ceases to be
a Director by reason of the Optionee’s termination of service for Cause (as
defined in the Plan), no portion of this Stock Option may be exercised after the
last day of service as a Director.
               (c) Termination by Reason of Disability. If the Optionee ceases
to be a Director by reason of the Optionee’s Disability (as defined in the
Plan), this Stock Option shall become fully vested and exercisable and may be
exercised by the Optionee for a period of 12 months from the date of cessation
as a Director or 10 days after the end of the blackout period in effect during
such post-termination period, if later; provided, however, that this Stock
Option shall nevertheless expire on the Expiration Date, if earlier.
               (d) Other Termination. If the Optionee ceases to be a Director
for any reason other than the Optionee’s death or termination for Cause or
Disability, any portion of this Stock Option outstanding on such date, to the
extent exercisable, may be exercised for a period of 90 days from the date of
cessation of services as a Director or 10 days after the end of the blackout
period in effect during such post-termination period, if later; provided,
however, that this Stock Option shall nevertheless expire on the Expiration
Date, if earlier.
          4. Incorporation of Plan. Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
          5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution; provided,
however, that with the consent of the Administrator, this Stock Option may be
transferred, without payment of consideration, to a member of the Optionee’s
immediate family or to a trust or partnership whose beneficiaries are members of
the Optionee’s immediate family.
          6. No Obligation to Continue as a Director. Neither the Plan nor this
Stock Option confers upon the Optionee any rights with respect to continuance as
a Director.
          7. Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 



--------------------------------------------------------------------------------



 



                  PROGRESS SOFTWARE CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

          The foregoing Agreement is hereby accepted and the terms and
conditions thereof hereby agreed to by the undersigned.

                 
Dated:
               
 
 
 
     
 
Optionee’s Signature    

 